FELED

IN THE UNiTED sTATEs DIsTRICT CoURT FEB 08 2019
FOR THE msch or MoNTANA §\e`¢.t%fs~l<gm`sa
MIssoULA DIVIsIoN i'/i;'s%u.a owen
wAYNE DALE KELLBERG,
Cv 18-204_M_DLC-JCL
Plaintiff,
vs. ORDER

RICKY SHELBOURNE, Supervisor
FBI

Defendant.

 

 

United States Magistrate Judge Jererniah C. Lynch entered his Order and
Findings and Recommendation on January 2, 2019, granting Plaintiff Wayne Dale
Kellberg’s motion for leave to proceed in forma pauperis and recommending that
the Court dismiss Kellberg’s complaint without leave to amend. (Doc. 3.)
Kellberg failed to timely object to the F indings and Recommendations, and so
waived the right to de novo review of the record. 28 U.S.C. § 636(b)(1). This
Court reviews for clear error those findings and recommendations to which no
party objects. See Thomas v. Arn, 474 U.S. 140, 149-53 (1985). Clear error
exists if the Court is left with a “deiinite and firm conviction that a mistake has
been made.” Wash. Mut., Inc. v. United States, 856 F.3d 711, 721 (9th Cir. 2017)

(citation omitted).

Having reviewed the Findings and Recommendation (Doc 3), the Court
finds no clear error in Judge Lynch’s recommendation that this case be dismissed
Kellberg’s claims are indistinguishable from those raised in Kellberg v. Ricky
Shelbourne, Supervisor FBI, CV 18_176_M_DLC_JCL. Judge Lynch did not
clearly err in determining that res judicata prevents litigation of those claims in this
lawsuit.

Nor does the Court find clear error in the recommendation to dismiss this
case with prejudice rather than to grant leave to amend. Amendment cannot cure
the preclusive effect of Kellberg’s prior lawsuit against Shelbourne. See
Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007).

Accordingly, lT IS ORDERED that:

(l) Judge Lynch’s F indings and Recommendation (Doc. 3) is ADOPTED IN
FULL;

(2) Kellberg’s complaint is DISMISSED with PREJUDICE; and

(3) The Clerk of Court shall close this case and enter judgment pursuant to
F ederal Rule of Civil Procedure 58.

DA'I'ED this Q`w day of February, 19.

LMMM,

Dana L. Christensen, Chief Judge
United States District Court

_2_

